DETAILED ACTION
The following is an initial Office Action in response to the Preliminary Amendment received on 18 September 2020.  Claims 1, 3 and 6 have been amended.  Claims 4 and 5 have been cancelled.  Claims 8-11 have been added.  Claims 1-3 and 6-11 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 14 July 2021 and 18 September 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “unit” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “information transmitting unit, information obtaining unit, connected-device information collecting unit, operation receiving unit, control command transmitting unit” in claim 1 and “control command receiving unit” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter but rather embraces or overlaps two different statutory classes of invention set forth in 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Claim 1 is directed to an operating terminal.  Claim 7 is directed to a facility device control system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2012/0004739 A1 (USPN 8,484,329 B2) to Sato et al.
As per claim 1, the Sato et al. reference discloses an operating terminal used for operating a facility device, the operating terminal comprising: an information transmitting unit (see [0053], “plurality of communication processors 12a to 12d, plurality of communication ports 13a to 13d”) transmitting first connected-device information (see [0037], “local management units, lighting device controlling units 1, measurement management unit 2”) to another operating terminal (see [0050], “management unit 4”), the first connected-device information (“local management units, lighting device controlling units 1, measurement management unit 2”) being information on a facility device (see [048], “lighting devices Ld, measurement devices 
As per claim 2, the Sato et al. reference discloses the operation receiving unit (“transmission device CN, operation terminal units TU1, and control terminal units TU2”) receives a first operation (see [0131], “destination ID”) of selecting a facility device (“lighting device Ld, measurement device Ms”) and a second operation (“"command", "command data 1", "command data 2", .  . . , and "command data n"”) of indicating an operation for being performed by the facility device (“lighting device Ld, measurement device Ms”) selected in the first operation (“destination ID”).
As per claim 3, the Sato et al. reference discloses a control command receiving unit (see [0058], “signal processor 10”) receiving the control command (“control information, command data”) transmitted from the another operating terminal 
As per claim 6, the Sato et al. reference discloses the information obtaining unit (“plurality of communication processors 12a to 12d, plurality of communication ports 13a to 13d”) obtains information on an operating state (see [0089], “on state or the off state”) of a facility device (“lighting device Ld, measurement device Ms”) connected to the another operating terminal (“management unit 4”), and displays the operating state of the facility device (“lighting device Ld, measurement device Ms”) connected to the another operating terminal (“management unit 4”) on a display unit (see [0112], “display device”).
As per claim 7, the Sato et al. reference discloses a facility device control system comprising: a plurality of operating terminals (“local management units, lighting device controlling units 1, measurement management unit 2, transmission device CN, an operation terminal unit TU1, and a control terminal unit TU2”), each of the operating terminals (“local management units, lighting device controlling units 1, measurement management unit 2, transmission device CN, an operation terminal unit TU1, and a control terminal unit TU2”) being the operating terminal (“local management units, lighting device controlling units 1, measurement management unit 
As per claim 8, the rejection of claim 3 is incorporated and further claim 8 contains limitations recited in claim 3; therefore claim 8 is rejected under the same rational as claim 3.
As per claim 9-11, the rejection of claim 6 is incorporated and further claims 9-11 contain limitations recited in claim 6; therefore claims 9-11 are rejected under the same rational as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to device management in general:
	USPN 9,921,559 B2 to Tsubota
	USPN 9,743,232 B2 to Umetani et al.
	USPN 5,010,459 to Taylor et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        21 September 2021